Citation Nr: 0121106	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-49 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a triangular 
fibrocartilage injury of the right wrist.

2.  Entitlement to service connection for impingement 
syndrome of the right shoulder.

3.  Entitlement to service connection for a multiple joint 
disorder affecting the ankles, feet, left shoulder, and left 
elbow.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to 
November 1991.

The instant appeal arose from an October 1994 rating decision 
which denied a claim for service connection for a multiple 
joint condition, including both ankles, both feet, both 
shoulders, the right wrist, and the left elbow.  This case 
was remanded by the Board of Veterans' Appeals (Board) for 
further development in June 1997.


FINDINGS OF FACT

1.  The veteran currently has pain, clicking, and popping in 
the right wrist, diagnosed as a triangular fibrocartilage 
injury, which is shown to be related to service.

2.  The veteran currently has impingement syndrome in the 
right shoulder which is shown to be related to service.

3.  There is no competent medical evidence which shows that 
the veteran now has a multiple joint disorder, or any 
disorder, of the ankles, feet, left shoulder, and left elbow.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a 
triangular fibrocartilage injury of the right wrist is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2000).

2.  Entitlement to service connection for right shoulder 
impingement syndrome is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2001); 38 C.F.R. § 3.303 (2000).

3.  Entitlement to service connection for a multiple joint 
disorder, or any disorder, of the ankles, feet, left 
shoulder, and left elbow, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that service connection 
is warranted for various joints because he currently has 
symptoms like pain in those joints which he reports 
originated in service.  Service connection may be granted for 
a disability resulting from an injury or disease incurred in 
or aggravated coincident to service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2000).

As regards each claim on appeal, the Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  Where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  Id.

Right wrist and right shoulder claims

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The provisions of the VCAA are 
applicable to the issues currently on appeal.  The veteran 
was notified of the change in the law by letter from the RO 
dated in March 2001, and the RO considered the application of 
the VCAA provisions.  Regardless, there can be no risk of 
prejudice to the veteran as regards the right wrist and right 
shoulder claims because the Board is granting the full 
benefit sought as regards these claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

A.  Right wrist

The Board has reviewed all the evidence of record.  The 
veteran's service medical records include his September 1991 
separation examination which noted that he had broken his 
right wrist and that his wrist still bothers him at times.  
During an April 1994 VA examination, the veteran reported 
pain in the right wrist.  VA treatment records include a July 
1997 outpatient treatment record which noted that the veteran 
reported chronic right wrist pain and that he was wearing a 
wrist splint.  A February 2001 VA examination report noted 
that there was clicking and popping of the right wrist with 
radial deviation with axial compression.  The examiner 
reported that the clicking and popping appeared to be coming 
from the distal radial ulnar joint, suggesting a triangular 
fibrocartilage injury.  The examiner also reported pain with 
that type of motion of the wrist.  The diagnosis was probable 
triangular fibrocartilage injury of the right wrist.

The Board has evaluated the above-discussed evidence, and 
concludes that the evidence supports a grant of service 
connection for residuals of an injury to the right wrist.  As 
noted above, at service separation the veteran was found to 
have fractured his wrist in service with residual complaints.  
Moreover, the medical evidence shows that he has continued to 
report right wrist pain since service, and the February 2001 
VA examination report contains a medical opinion attributing 
the veteran's right wrist problems to a triangular 
fibrocartilage injury of the right wrist.

Based on the above, the Board is persuaded that the veteran 
currently has residuals of a right wrist injury which 
occurred in service.  The record does not contain any 
"negative" clinical evidence suggesting that the veteran's 
current right wrist problems are not related to his right 
wrist injury in service or resulted from a post-service 
event.  Accordingly, the Board finds that there is sufficient 
evidence of record to support the conclusion that the 
veteran's residuals of a right wrist injury were incurred as 
a result of active military service.  As such, the veteran 
has established that he is entitled to service connection for 
residuals of a right wrist injury.

Accordingly, the Board concludes that the evidence is at 
least in equipoise, and supports a grant of service 
connection for a triangular fibrocartilage injury of the 
right wrist.

B.  Right shoulder

The Board has reviewed all the evidence of record.  The 
veteran's service medical records include his September 1991 
separation examination which noted that he had intermittent 
shoulder pain.  During an April 1994 VA examination, the 
veteran reported popping and pain in the right shoulder, and 
a palpable abnormality was noted.  VA treatment records 
include an April 1996 outpatient treatment record which noted 
that the veteran reported right shoulder pain and noted that 
he had lifted weights.  A February 2001 VA examination report 
noted that examination of the right shoulder revealed 
symptoms and findings of right shoulder impingement with 
moderate degrees of pain on impingement testing.  The 
diagnosis was impingement syndrome of the right shoulder.

The Board has evaluated the above-discussed evidence, and 
concludes that the evidence supports a grant of service 
connection for impingement syndrome of the right shoulder.  
As noted above, at service separation the veteran was found 
to have shoulder complaints in service.  Moreover, the 
medical evidence shows that he has continued to report right 
shoulder pain since service, and the February 2001 VA 
examination report contains a medical opinion attributing the 
veteran's right shoulder problems to an impingement syndrome 
of the right shoulder.

Based on the above, the Board is persuaded that the veteran 
currently has right shoulder problems which originated in 
service.  Although one record indicates that the veteran's 
current right shoulder problems may be due to weight-lifting, 
the Board finds that the evidence is in equipoise on the 
question of the etiology of his current right shoulder 
problems.  Accordingly, with application of the benefit-of-
the-doubt rule, the Board finds that there is sufficient 
evidence of record to support the conclusion that the 
veteran's right shoulder impingement syndrome was incurred as 
a result of active military service.  As such, the veteran 
has established that he is entitled to service connection for 
impingement syndrome of the right shoulder.

Accordingly, the Board concludes that the evidence is at 
least in equipoise, and supports a grant of service 
connection for impingement syndrome of the right shoulder.

Multiple joint disorder affecting the ankles, feet, left 
shoulder, and left elbow

It is the Board's conclusion that the VCAA has no impact on 
the claim pertaining to the multiple joint disorder affecting 
the ankles, feet, left shoulder, and left elbow.  As regards 
the duty to assist provisions of the VCAA, they provide that 
the VA is not required to provide assistance to a claimant 
for a claim where no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  No 
reasonable possibility exists that such assistance would aid 
in substantiating the claim on appeal because the evidence 
does not show that the veteran has a current disability 
involving the ankles, feet, left shoulder, or left elbow.  
The veteran has not referenced any unobtained evidence that 
might aid his claim in this regard.  He indicated in a March 
2001 written statement that he had no additional evidence to 
submit.

As regards the notice provisions of the VCAA, the appellant 
has been notified of the information necessary to 
substantiate his claim.  He was advised in the rating 
decision dated in October 1994, in the statement of the case 
issued in March 1995, and in the supplemental statement of 
the case issued in May 2001 of the general requirements 
necessary to establish entitlement to service connection for 
his multiple joint claim.  Under these circumstances, the 
Board finds that adjudication of the issue on appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See Bernard, 
4 Vet. App. at 384; VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

The Board has reviewed all the evidence of record.  The 
service medical records show complaints referable to the 
ankles, feet, and left shoulder.  The service medical records 
assessed an Achilles rupture of the left foot, tendonitis of 
the left ankle, a right ankle sprain, a callus on the little 
toe of the right foot, the removal of a small piece of glass 
in the left heel, and left shoulder pain.

Post-service evidence includes an April 1994 VA examination 
report which assessed multiple joint complaints.  He was 
noted to have full range of motion of all extremities with 2+ 
reflexes in the upper extremities bilaterally.  Full range of 
motion was also noted in the feet, and there was no 
tenderness with palpation of any area.  Tenderness over the 
medial aspect of the left elbow was noted, but no 
abnormalities were palpated.  

VA treatment records include an April 1996 record which noted 
complaints of both ankles, but no ankle disorder was 
assessed.  A January 2001 pain screen assessment noted no 
pain.

X-rays taken in February 2001 showed a plantar spur on the 
right os calcis in the right foot.  The left elbow showed 
olecranon spurring.  X-rays of the left shoulder, left ankle, 
and left foot were unremarkable.  In February 2001 the 
veteran also underwent another VA examination.  The examiner 
reviewed all records in detail and reviewed the X-rays, 
finding that the results for all the joints X-rayed were 
normal.  After performing a physical examination of all the 
joints at issue in this case, the examiner concluded that 
examinations of the feet, ankles, elbows, and left shoulder 
were normal.

With regard to the claim for service connection for a 
multiple joint disorder, including a disorder of the ankles, 
feet, left shoulder, and left elbow, on review of the record 
the Board has concluded that the veteran has failed to submit 
evidence showing a current disability involving any of those 
joints.  The Board finds most persuasive the conclusions of 
two VA examiners who gave no diagnoses regarding the ankles, 
feet, left shoulder, and left elbow.  As the February 2001 
examiner had an opportunity to review the records, including 
recent X-rays, and to examine the veteran, the Board finds 
that opinion, that examination of those joints was normal, 
highly probative.  Thus, there is no competent medical 
evidence which suggests the current manifestation of 
disorders involving the ankles, feet, left shoulder, or left 
elbow.

The veteran has claimed that he has a disorder or disorders 
involving these joints which began in service and has 
reported pain in some of these joints to various health 
professionals.  The Board does not dispute the credibility of 
these statements, however, competent corroborating medical 
evidence has not been presented.  In order to warrant a grant 
of service connection, a claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  In this case, the veteran has failed 
to provide objective evidence showing that he currently has 
disorders of ankles, feet, left shoulder, and left elbow.  He 
has also not submitted evidence that he has any single 
disorder which affects these various joints.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no valid claim"); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  The regulatory 
definition of "disability" is the ". . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . . ."  38 C.F.R. § 4.1 (2000); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

For the reasons stated above, the Board finds that the 
veteran has failed to present competent medical evidence of 
current disorders of the ankles, feet, left shoulder, or left 
elbow.  Thus, the claim for service connection for a multiple 
joint disorder, including disorders of the ankles, feet, left 
shoulder, and left elbow must be denied.


ORDER

A claim for entitlement to service connection for a 
triangular fibrocartilage injury of the right wrist is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A claim for entitlement to service connection for right 
shoulder impingement syndrome is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A claim for entitlement to service connection for a multiple 
joint disorder affecting the ankles, feet, left shoulder, and 
left elbow is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

